Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The IDS filed 03/01/2021 have been considered as noted on the attached PTO-1449.

Claims 1-4, 6-15 and 17-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gulwani [US 20110302553 A1, June 4, 2010].

at a computing device, a method for improving training of a string transformation program based on identification of transformation examples, the method comprising:
automatically identifying, by the computing device, a plurality of ambiguous input string examples from a dataset including a set of input strings by applying, to each of two or more input strings in the set, first and second potential string transformation programs to the two or more input strings to transform the two or more input strings into first and second output strings for each of the two or more input strings [e.g. input tuple "Jim" and "Smith" into "J. Smith." A second input-output example maps the input tuple "Sally" and "Jones" into "S. Jones," and so on] ([0048] In the particular scenario of FIG. 1, the user (or some other entity) has prepared a set of four input-output examples 110. Namely, a first input-output example maps the input tuple "Jim" and "Smith" into "J. Smith." A second input-output example maps the input tuple "Sally" and "Jones" into "S. Jones," and so on. The data set 104 also includes another set of untransformed input items 112 that do not yet have corresponding output items. The user may decline to perform transformation on these input items 112 in a manual manner because the set of input items 112 may be large; that is, it may be too time-consuming for the user to operate on this set in a manual manner), each of the first and second potential string transformation programs configured, and identifying as ambiguous input string examples any of the two or more input strings for which content of the first output string and content of the second output string are different ([0013] the user interaction module can also identify any input item that is considered ambiguous for any reason provide different output results for the same input item). The user can provide feedback which clarifies the proper form of the output item, which, in turn, can be used to improve the performance of the program);
presenting the ambiguous input string examples for example transformation ([0094-0095] the program creation system 102 automatically identifies output items that are considered anomalous or ambiguous for any reason….presenting a user interface dialog box 906. That dialog box 906 can identify an input item that produces ambiguous output results (or plural such input items). For example, assume that the input item corresponds to the name "Thomas Miller III." The program 114 may be "unsure" how to transform this input item. A first subprogram indicates that the input item is properly converted into "T. Miller." A second subprogram indicates that the input item is properly converted into "T. Miller III." And a third subprogram indicates that the input item is properly converted into "T. III."); and 
receiving one or more disambiguating example output strings corresponding to one or more of the ambiguous input string examples, where each ambiguous input string example and its corresponding disambiguating example output string define a transformation example in an example set ([0095] the dialog box 906 presents these three options to the user in section 908 and asks the user to pick the preferred output result (if any). The user makes a selection and activates a submit button 910 or the like. This action may create a new input-output example. The program creation system 102 can use the new input-output example to improve the accuracy of its transformation for this type of input scenario. Although not 

With respect to dependent claim 2, Gulwani further teaches applying the string transformation program to each of the set of input strings to transform the set of input strings into a corresponding set of output strings ([0050] the program 114 converts m input string items into a single output item. However, the program creation system 102 can generate a second program to map the same input string items (corresponding to the first and last names of customers), or subset thereof, into another output item).

With respect to dependent claim 3, Gulwani further teaches based on receiving an indication that one or more input strings were incorrectly transformed by the string transformation program, receiving additional transformation examples, and modifying the string transformation program based on the additional transformation examples ([0091] the user's actions create a new input-output example, e.g., corresponding to the input item "Ms. Sue Phan" and the correct output item of "S. Phan." The user may then present this new input-output item, together with others, to the program creation system 102. The program creation system 102 can operate on the input-output examples to generate an updated program. The updated program will include logic to address the scenario associated the anomalous input item 706, optimally in a suitably accurate and generalized manner For example, as indicated 

With respect to dependent claim 6, Gulwani further teaches where disambiguating example output strings corresponding to ambiguous input string examples are input by a user ([0090] the user can highlight one or more of the ambiguous input items in any manner. For example, presume that the use decides to highlight input item 706. In one merely representative case, the user interaction module 206 provides a mark button 708 (or the like) which allows a user to register the input item 706 as being anomalous. That is, in one approach, the user can select the cell or cells corresponding to the anomalous output item and click the mark button 708. The user interaction module 206 can also give the user the opportunity to correct the anomalous input item, e.g., by replacing "M. Phan" with "S. Phan" in the appropriate cell. Alternatively, the user interaction module 206 can provide a dedicated dialog box (or the like) (not shown) to solicit the correct output item from the user).

With respect to dependent claim 7, Gulwani further teaches where disambiguating example output strings corresponding to ambiguous input string examples are predicted based on a user input of a desired string transformation program ([0077] FIG. 3, the data manipulation system 200 uses the program 114 to transform additional input items (which have not yet been transformed) into output items. In block 308, the data manipulation system 200 optionally modifies the created program based on interaction with the user).

With respect to dependent claim 8, Gulwani further teaches where transformation examples in the example set include input strings selected by a user from among the set of input strings in the dataset and not identified as ambiguous input string examples ([0083] FIG. 6 shows an overview of the manner in which the program execution module 116 uses the program 114 to operate a new input item. A new input item corresponds to one or more input data items that have not yet been transformed into an output item. In block 602, the program execution module 116 receives a new input item, such as the name "Frank Willard" in the example of FIG. 1. In block 604, the program execution module 116 analyzes the input item with respect to the selection conditions to determine which one applies. Presume that the selection condition cond.sub.2 applies, associated with subprogram prog.sub.2. In block 606, the program execution module 116 uses prog.sub.2 to transform the input item ("Frank Willard") into an appropriate output item (e.g., "F. Willard")).

With respect to dependent claim 9, Gulwani further teaches where transformation examples in the example set include synthetic ambiguous input string examples provided by a user and not present in the set of input strings in the dataset ([0077] FIG. 3, the data manipulation system 200 uses the program 114 to transform additional input items (which have not yet been transformed) into output items. In block 308, the data manipulation system 200 optionally modifies the created program based on interaction with the user).

where the set of input strings are arrayed in one or more columns in a spreadsheet ([0052] from a high-level perspective, the program creation system 102 operates in conjunction with any type of data manipulation functionality 202. In one case, for instance, the data manipulation functionality 202 represents a spreadsheet system that allows a user to manipulate data items in tabular form).

With respect to dependent claim 11, Gulwani further teaches where transformation examples in the example set are viewable and manipulable separately from strings in the dataset ([0091] the user's actions create a new input-output example, e.g., corresponding to the input item "Ms. Sue Phan" and the correct output item of "S. Phan." The user may then present this new input-output item, together with others, to the program creation system 102. The program creation system 102 can operate on the input-output examples to generate an updated program. The updated program will include logic to address the scenario associated the anomalous input item 706, optimally in a suitably accurate and generalized manner For example, as indicated in the lower right portion of FIG. 7, a new generated program now correctly transforms the input item "Mr. Tony Miller" into "T. Miller.").

Regarding claims 12-14 and 17-19 ; the instant claims recite substantially same limitations as the above-rejected claims 1-3 & 6-11 and are therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Gulwani in view of Bardoliwalla [et al. US 20170109389 A1, October 14, 2015]. 

With respect to dependent claim 4, Gulwani does not teach clustering the set of input strings into multiple clusters, and presenting input string examples from each cluster.
Bardoliwalla teaches clustering the set of input strings into multiple clusters, ([0044] the input data includes data that is organized (e.g., into rows and columns). Various examples of data preparation operations include clustering, joining, appending, sorting, uppercase, lowercase, filtering, deduplicating, grouping by, adding or removing columns, adding or removing rows, pivoting, depivoting, order dependent operations, etc. The representation of the transformation results is referred to herein as a "data traversal program," which indicates how to assemble one or more affected columns in the input data to derive a transformation result. The representation of the transformation results can be stored for reuse along with corresponding operation signatures, allowing  and presenting input string examples from each cluster ([0298] the cached result is outputted. In some embodiments, if the stored result is equivalent to the result of having performed the second set of sequenced operations, then the identified stored result is outputted directly (e.g., displayed in a UI or published/exported)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Gulwani with displaying and clustering set of inputs of Bardoliwalla. Such a modification would represents the result of the sort operation on the imported data set (Bardoliwalla [0191]).

Regarding claims 15 and 20; the instant claims recite substantially same limitations as the above-rejected claim 4 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 11/24/2020 office action claims 1, 12 and 19 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-4, 6-15 and 17-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 02/24/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
SOHEILA G DAVANLOU
Examiner
Art Unit 2153